

102 HR 3877 IH: Salton Sea Projects Improvements Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3877IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Reclamation Projects Authorization and Adjustment Act of 1992 to authorize additional projects related to the Salton Sea, and for other purposes.1.Short titleThis Act may be cited as the Salton Sea Projects Improvements Act.2.Research ProjectSection 1101 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4661) is amended—(1)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively;(2)by inserting after subsection (a) the following new subsection: (b)Additional project authorities(1)In generalThe Secretary, acting through the Bureau of Reclamation, may provide grants and enter into contracts and cooperative agreements to carry out projects located in the area of the Salton Sea in Southern California to improve air quality, fish and wildlife habitat, recreational opportunities, and water quality, in partnership with—(A)State, Tribal, and local governments; (B)water districts; (C)joint powers authorities, including the Salton Sea Authority;(D)nonprofit organizations; and(E)institutions of higher education. (2)Included activitiesThe projects described in paragraph (1) may include—(A)construction, operation, maintenance, permitting, and design activities required for such projects; and(B)dust suppression projects. ; and(3)in subsection (e), as so redesignated, by striking $10,000,000 and inserting $250,000,000. 